Citation Nr: 1210318	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for low back disorder.

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.

Following the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence and in light of the favorable disposition on the claim, the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2011).


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service connection for a low back disorder in a June 2006 rating decision; he was notified in writing of this decision and his appellate rights by a June 2006 cover letter; he filed a timely notice of disagreement (NOD), but he did not file a timely substantive appeal (VA Form 9) after the RO issued a statement of the case (SOC) in August 2007.

2.  New and material evidence was not received prior to the expiration of the appeal period following the June 2006 rating decision or August 2007 SOC.  

3.  The evidence received since August 2007 is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  The weight of the evidence demonstrates that a low back disorder was incurred during the Veteran's active duty service.


CONCLUSIONS OF LAW

1. The June 2006 RO rating decision denying service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2011).

2.  Because evidence received since August 2007 is new and material, the claim of service connection for a low back disorder is reopened.  38 U.S.C.A. § 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159 (2011).

3.  A low back disorder is due to injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.


II.  Analysis

A.  New and Material Evidence

The Veteran initially contends that his claim of service connection for a low back disorder should be reopened and considered on the merits.  

By way of history, the claims file shows that he filed an original claim of service connection for a low back disorder in February 2006, which the RO denied in a June 2006 rating decision.  The RO based its denial on a determination that although treatment was shown in service, neither the service records nor the post-service records showed a permanent or chronic disability.  

After receiving notice of the June 2006 rating decision, the Veteran filed a timely notice of disagreement (NOD) in January 2007.  The RO then issued a statement of the case (SOC) in August 2007.  Thereafter, the Veteran did not file a timely substantive appeal.  

The Board notes that an appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2011).  A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the SOC (or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends).  38 C.F.R. §§ 20.200, 20.300, 20.302 (2011).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103 (2011).   

Here, the Veteran filed a substantive appeal (VA Form 9) in November 2007, but this was greater than 60 days after the RO mailed the SOC in August 2007 (and greater than one year after the RO mailed the June 2006 rating decision).  Thus, the substantive appeal was untimely.  See 38 C.F.R. § 20.302 (2011).  Consequently, the RO's June 2006 rating decision became final.  See 38 C.F.R. § 20.1103 (2011).  

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2011); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In such situations, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468.

The Board finds in the instant case that the provisions of 38 C.F.R. § 3.156(b) are not for application, as no new evidence was received by VA prior to the expiration of the appeal period following the June 2006 rating decision or August 2007 SOC.  38 C.F.R. § 3.156(b).  Thus, the finality of the June 2006 rating decision is not overcome.  See Buie, 24 Vet. App. at 251-52.

Except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b) (2011).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2011); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  Regarding petitions to reopen filed on or after August 29, 2001, such as this one, the provisions of 38 C.F.R. § 3.156(a) define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence is not required "as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Furthermore, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See Shade, 24 Vet. App. 110.

Here, the pertinent evidence associated with the claims file at the time of the August 2007 SOC consisted of the Veteran's service treatment records and post-service medical records beginning in 1989.  Also of record were the Veteran's own testimonial statements indicating a continuity of low back symptoms since service.  

Again, the RO, in reviewing this evidence, found that a back disability was not shown at the Veteran's service separation, and that the post-service records showed a low back disorder due to later injuries.  

Thus, the claim may be reopened with evidence establishing such a nexus between the injuries during service and a post-service diagnosis.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.  

The evidence associated with the claims file since August 2007 includes a September 2011 letter from the Veteran's private treatment provider.  This letter favorably relates the Veteran's ongoing back disorder to his service.  

The Board finds that this evidence is "new" because it was not before the adjudicator in August 2007.  This new evidence is also "material" because it directly addresses the reason the claim was denied in August 2007.  

The Board accordingly finds that new and material evidence has been received to reopen the claim for service connection for a low back disorder.  38 C.F.R. § 3.156 (2011).  Hence, appeal to this extent is allowed, and the claim is now subject to review based on the entire evidentiary record.  

B.  Service Connection

With regard to the merits of the reopened claim, the Board initially observes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over another by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2011).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Board finds that the evidence is at least in a state of relative equipoise in establishing that a current low back disorder was incurred in service, for the following reasons.  

First, the Veteran's STRs document treatment for low back complaints during service.  Initially, a November 1980 treatment record shows complaints of low back pain.  The assessment was muscle spasms of lower back.  Next, the Veteran reported on his March 1981 service separation examination that he had a history of recurrent back pain, although clinical evaluation of the spine was "normal."  Then, in April 1981, following his service separation examination but prior to his discharge, he again received treatment for complaints of low back pain.  The Veteran gave a history of injuring his back during a basketball game the day prior.  The physical examination showed positive findings, although the assessment was "unchanged."  He was put on light duty.  

Thus, the STRs confirm that the Veteran had a low back injury during service.  See Davidson, 581 F.3d at 1316.

Also supporting his claim, the Veteran maintains that he has had recurrent low back pain since service.  Similarly, his wife testified that she had known him to have low back pain since they were married in 1983, which, the Board notes, was no more than two years following his service separation.  Finally, the Veteran's brother wrote in a December 2007 testimonial statement that he had known the Veteran to have back problems beginning during his active duty service, after his service separation, and continuing up to the present.  The Board finds that this lay evidence is credible and competent evidence demonstrating a continuity of post-service symptomatology.  38 C.F.R. § 3.303(b) (2011).  

Finally, the post-service medical evidence demonstrates that a current low back disorder is at least as likely as not related to the in-service complaints and post-service symptoms.  

In particular, the first available post-service medical evidence consists of a private treatment record from March 1989 documenting the Veteran's report of hurting his back during service playing basketball.  Subsequent medical records show treatment for recurrent complaints of low back pain, including in the context of workplace injuries.  In July 1998, X-rays revealed mild L4-5 narrowing.  More recently, the private medical records show that the Veteran underwent right L4-5 partial hemilaminectomy and microdiscectomy in September 2006, but nonetheless continued to experience low back symptoms after the surgery.  

In connection with the instant appeal, the Veteran underwent a VA examination in July 2007.  The VA examiner diagnosed the Veteran with failed laminectomy and hemilectomy with chronic right radiculopathy.  With regard to the etiology of the disorder, the VA examiner concluded that she could not resolve the issue without resort to mere speculation.  She explained that the Veteran was treated twice during service in 1981, and now reported a history of chronic pulled muscles until records exist beginning in 1992.  The VA examiner felt that if the intervening records were available, an opinion would be very simple, as it appeared to her that the Veteran had had a consistent longstanding back problem exacerbated yearly with lifting activity, and the examiner "could have said it is more likely than not."  Although he had injuries after service, the examiner explained, "it is no[t] unus[u]al for an initial back injury to weaken the back just enough that it never truly heals properly and is aggravated with increased workload."  The examiner also noted that the Veteran filed for Worker's Compensation in 2001, secondary to back problems, "which complicates the story."  

The Board finds that the July 2007 VA examination has limited probative value.  First, the factual basis for her opinion is unclear.  For instance, even though private medical records from as early as 1989 were associated with the claims file at that time, the VA examiner found that the first documented post-service treatment was in 1992.  This omission indicates that her review of the evidence was incomplete.  Second, the VA examiner's opinion is not adequately explained.  Most significantly in this regard, she relied on the absence of documented post-service treatment in reaching her opinion, but she did not explain why such documentation was necessary.  For these two reasons, her opinion has minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).; see also Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Jones, 23 Vet. App. at 389-90.

In any event, the Board finds that the July 2007 VA examination actually tends to support his appeal.  More specifically, the VA examiner essentially conceded that her opinion would be favorable in light of the in-service treatment and the Veteran's continuous post-service symptomatology.  Although, as noted, she qualified that her opinion would be favorably as long as the Veteran's post-service treatment was documented, such an absence of contemporaneous evidence alone, as a matter of law, is not to be considered substantive negative evidence.  See Kahana, 24 Vet. App. 428.  Thus, an overall reading of the July 2007 VA examiner's opinion, when disregarding her impermissible reliance on a lack of documented post-service treatment, tends to indicate that the Veteran's current low back disorder had it onset during service.  

Also supporting his claim is a private physician's July 2006 letter.  In the letter, the physician first noted that the Veteran gave a history of originally injuring his back in service followed by continuing difficulties over the years.  Then after describing the more recent history, the physician wrote "[t]here appears to be little doubt that his condition has been long standing and is likely related to his previous injury."  Because the physician did not identify any injuries other than the in-service injury, his opinion supports the Veteran's claim.  

Finally, the pertinent evidence includes a September 2011 letter from the Veteran's private treatment provider at that time.  She noted that she had reviewed his medical records since 1980, including VA and private records.  She also reviewed evidence demonstrating his back problems during active duty service, presumably his STRs.  She then noted that these back problems had continued up to the present.  Thus, she expressed her opinion that based on the record review and documentation the Veteran's low back disorder is more likely related to the back pain he suffered during service.  

The Board finds that this September 2011 opinion is highly persuasive as it was based on a factually accurate review of the Veteran's pertinent history, including his own statements regarding his post-service symptomatology, and because it is clearly and unequivocally stated.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds the evidence is at least in a state of relative equipoise in showing that a low back disorder was as likely as not incurred in active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

As new and material evidence has been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed.

Service connection for a low back disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


